DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-22 are pending (claim set as filed on 09/10/2019).  
Claims 20-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Therefore, claims 1-19 are under examination.

Priority
This application is a 371 of PCT/EP2017/076707 filed on 10/19/2017 and has foreign application to GB 1617713.1 filed 10/19/2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Therefore, the effective filing date of the instant application is 10/19/2016.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I. Claims 1-19 are drawn to a method of recovering viable microbial cells from a complex sample.
Group II. Claims 20-22 are drawn to a device to recover viable microbial cells from a complex sample.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of an "a complex sample of at least 1 mL, a buffer solution without a detergent or chaotrope but with at least one protease and with a pH between 6 and 11, a filter suitable for retaining microbial cells, and recovering the cells such that the cells are viable," this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Mayrl (Mayrl, E., et al. Broad range evaluation of the matrix solubilization (matrix lysis) strategy for direct enumeration of food-borne pathogens by nucleic acids technologies. J. Food Prot. (2009). 72, 1225-1233.  Cited as NPL #65 in the IDS and also cited in the Written Opinion of the International Search Authority).  Mayrl teaches a method for recovering bacteria in food comprising a step of treating with a protease (savinase) in PBS buffer, which has a pH of 7.4 (see p. 1226, right column, paragraph 3).  The sample taken is either 12.5 ml of liquid foodstuff (milk or blood) or 6.25 g of solid foodstuff (see p.1226, last full paragraph). For checking viability, samples are filtered onto 0.22 μM-pore polycarbonate filters (see p. 1226, right column, ¶ 2). All 5 bacteria tested survived the treatment (see p.1229, .

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Mr. Jay Moldovanyi on 02/04/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 20-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Joint Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2019 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claim 1 is objected to because a solution is hypotonic or hypertonic only in reference to another solution, such as the one inside the microbial cells, but no reference solution is provided. It is suggested to change “wherein the buffer solution/ protease/sample mixture is non-hypotonic” to “wherein the buffer solution/ protease/sample mixture is non-hypotonic to the microbial cells.”  
Claim 16 is objected to because it is missing a period to conclude the sentence.  

Claim Rejections - 35 USC §112, Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 15, the phrase “preferably less than 0.22 µm” renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention (see MPEP 2173.05(d): Exemplary Claim Language). Claim interpretation: for the purpose of compact prosecution, the Examiner has interpreted the claim to mean “The method of claim 1, wherein the filter has a pore size of less than 0.4 µm.”
Claim Rejections - 35 USC §103, Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 10-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mayrl (Broad Range Evaluation of the Matrix Solubilization (Matrix Lysis) Strategy for Penterman (US 2015/0132793 A1).
Mayrl’s general disclosure is related to a modifying a previously published protocol to use a protease and sucrose buffer so that the protocol can be broadened to detect foodborne pathogens in meat and fish (abstract, 3rd sentence). 
Regarding claim 1, Mayrl teaches samples of milk, blood, (p.1226, left side, “inoculation of foods,” last three sentences), meat and fish (p.1227, left side, first full ¶). Mayrl teaches samples of 12.5 mL (p.1226, right side, last full ¶). Mayrl also teaches a sucrose buffer consisting of 0.25 M sucrose, 1 mM EDTA, 0.05 M Tris, pH 7.6 and a protease buffer consisting of 0.1% subtilin in 1 x PBS (p.1227, table 1) for meat and fish (p.1227, left side, first full ¶).    
Regarding claim 2, Mayrl teaches the meat and fish samples were first homogenized in sucrose buffer for 15-30 minutes and then protease buffer was added (p. 1227, left size, meat and fish samples section).
Regarding claim 3, the MPEP 2144.04 (IV) (C) states that in the absence of new or unexpected results, changing the order of events in a process is prima facie obvious. Claim 3 reverses the order in which the protease is added to the sample. 
Regarding claim 5, Mayrl teaches a biological fish sample (p.1227, left side, ¶ starting “meat and fish”).
Regarding claims 10-11, Mayrl teaches a pH of 7.6 for the sucrose buffer (p.1226, right side, lower middle, and p.1227, table 1 and left side, 1st full ¶). MPEP 2144.05 (I) states, "In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re 
However, Mayrl does not teach: filtering the mixture through a filter suitable to retain microbial cells (claim 1) and recovering viable cells from the filter (claim 1). Mayrl does not teach a clinical blood sample (claims 4 and 7).  Mayrl does not teach a buffer solution with a pH between 9.0 and 10.5 (claim 12), one or more wash steps between steps (c) and (d) (claim18) or where the wash step selectively lyses non-microbial cells retained in the filter (claim 19).
Penterman’s general disclosure is related to detecting low concentrations of microorganisms in a sample with a large number of others cells, such as blood samples, by enabling large volumes of a sample to be passed through a filter without clogging the filter and, thus, increasing sensitivity (p.1 ¶ [0007]-[0008]). Penterman’s method selectively lysis the eukaryotic cells while not damaging the prokaryotic cells and then filters the prokaryotic cells (see abstract, p.1 ¶ [0001] and [0010]-[0013]).
Regarding claim 1, Penterman teaches filtering the sample through a filter arranged to retain the micro-organism (claim 1, step c) and recovering the cells from the sample (p.3 ¶ [0054] and [0055]) and where Penterman taught the cells were viable by measuring the colony forming units recovered (figure 2b).
Regarding claims 4 and 7, Penterman teaches a blood samples were taken from patients suffering from systemic inflammatory response syndrome (p.2 ¶ [0047]).  
Regarding claim 12, Penterman teaches a buffer with a pH of 10.0 (p.3 ¶ [0048]).  See MPEP 2144.05 (I), as discussed above, for values within a range.
Regarding claims 18-19, Penterman teaches blood samples “B” were subjected to a filtration step, washed, and followed by a further step of filtering (p.3 ¶ [0052]). Penterman teaches the wash step solubilizes substances other than the microorganisms (claim 1 step d). As such, any eukaryotic cells that were not lysed previously would be selectively lysed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mayrl to include filtering to capture and concentrate the bacterial cells in a blood sample as taught by Penterman. Furthermore, it would have been obvious to use a buffer of pH 10.0 to help selectively lyse the blood cells and to perform one or more washes to prevent the filter from becoming clogged. The ordinary artisan would have been motivated to do so because Penterman teaches his method enables large volumes to pass through the filter because his method prevents the filter from being clogged and that passing large volumes of sample through a filter increases the sensitivity by concentrating low concentrations of bacterial cells. In view of the teachings of Mayrl and Penterman, there would have been a reasonable expectation of success that modifying Mayrl’s method to incorporate Penterman’s teachings would allow the artisan to increase the sensitivity of the test for microorganisms in a complex sample.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mayrl in view of Penterman as applied to claims 1-5, 7, 10-12, and 18-19 above, and in further view of Neves (Correlation between mass and volume of collected blood with positivity of blood cultures, 2015).

However, modified-Mayrl does not teach: the sample is added to a culture medium (claim 6) or that the sample is a blood sample collected in a blood culture flask (claim 8).
Neves’ general disclosure is related to the impact on blood culture test accuracy of the amount of blood drawn into a blood culture flask (see abstract).
Regarding claims 6 and 8, Neves teaches “Blood cultures were processed using BD BACTEC Plus Aerobic/F and Plus Anaerobic/F bottles and incubated in the BD BACTEC™ FX system for monitoring growth up to 5 days” (p.2, right side, 2nd full ¶).  BD BACTEC Plus Aerobic/F and Plus Anaerobic/F bottles contain culture media to support growth for five days.  Neves also teaches when larger volumes of blood are collected, the positive test rates increases (p. 4, right side, 2nd to last full ¶). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to collect blood samples using a blood culture flask, as taught by Neves, in the method of modified-Mayrl. The ordinary artisan would have been motivated to do so is because Neves teaches filling blood culture flasks with ample blood increases the positive detection rate, helping physicians treat patients. In view of the teachings of Modified-Mayrl and Neves there would have been a reasonable expectation of success that collecting blood samples using a blood culture flask with culture media would allow the artisan to increase positive test detection rates and improve patient care.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mayrl  in view of Penterman, as applied to claims 1-5, 7, 10-12, and 18-19 above, and in further view of NEB (New England Biolabs, Proteinase K information web page from 2015.  PDF copy provided).
The combined teachings of Mayrl and Penterman, herein referred to as modified-Mayrl, are discussed above.
However, modified-Mayrl does not teach: the protease is proteinase K.
NEB’s general disclosure is New England Biolabs’ proteinase K product information web page, from 2015. NEB teaches proteinase K is a subtilisin-related protease that is active in a wide range of temperatures and pH values (p.1, Description section). Furthermore, NEB teaches proteinase K’s activity is stimulated in up to 2% SDS or 4 M urea and in buffers containing chelating agents (p.1, Description).
Regarding claim 9, Neb teaches proteinase K is a subtilisin-related proteinase (p.1, Description). Modified-Mayrl used savinase (Mayrl p.1227, left side, middle paragraph), which is a commercial brand name of subtilisin proteinase. Thus, the two proteinases perform similar functions yet proteinase K is active in a wide range of temperatures, pH values, buffers, etc. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use proteinase K, as taught by NEB, in place of savinase in the method of modified-Mayrl. This is a simple substitution of one known element for another to obtain predictable results (see MPEP 2143(I)(B)). Furthermore, the ordinary artisan would have been motivated to do so because NEB teaches proteinase K is active in a wide range of temperatures, pH ranges, in SDS and urea, and in the presence of chelating agents, giving the artisan flexibility in experimental / process design.  In view of the teachings of modified-Mayrl .

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mayrl in view of Penterman as applied to claims 1-5, 7, 10-12, and 18-19 above, and in further view of Hasegawa (Membrane filter (pore size, 0.22-0.45 micro m; thickness, 150 micro m) passing-through activity of Pseudomonas aeruginosa and other bacterial species with indigenous infiltration ability, 2003).
The combined teachings of Mayrl and Penterman, herein referred to as modified-Mayrl, are discussed above.
However, modified-Mayrl does not teach: the filter is a membrane filter with a pore size less than 0.4 micrometers.  
Hasegawa’s general disclosure is related to the ability of Pseudomonas aeruginosa and other bacterial species to pass through membrane filters with different pore sizes (see title and abstract). Hasegawa teaches different bacteria can pass through different membrane filters with differing degrees of success based on the type of bacteria and the size of the pore. The pore sizes tested were 0.45 µm, 0.3 µm, and 0.22 µm (p.44, table 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a membrane filter with a pore size smaller than 0.44 µm in .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mayrl in view of Penterman as applied to claims 1-5, 7, 10-12, and 18-19 above, and in further view of Smith (Comparison of Membrane Filters for Recovery of Legionellae from Water Samples. Applied and Environmental Microbiology, 1993).
The combined teachings of Mayrl and Penterman, herein referred to as modified-Mayrl, are discussed above.
However, modified-Mayrl does not teach a polyamide filter.
Smith’s general disclosure is a comparison of the effectiveness of different membrane filters to recover Legionellae from water (see title and abstract).
Smith teaches a nylon filter (p. 345, tables 1 and 3). Claim interpretation: Merriam-Webster (accessed online 12 FEB 2021 – PDF copy provided) defines 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a polyamide filter in the method of modified-Mayrl.  The ordinary artisan would have been motivated to do so is because Smith teaches the factors an artisan needs to consider when considering which filter to use. If the factors taught by Smith for polyamide filters are optimal for a particular artisan’s needs, then the artisan would be motivated to select a polyamide filter. In view of the teachings of modified-Mayrl and Smith there would have been a reasonable expectation of success that using a polyamide filter with would perform as taught by Smith.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mayrl in view of Penterman as applied to claims 1-5, 7, 10-12, and 18-19 above, and in further view of Goyal (Simple Method for Concentration of Bacteria from Large Volumes of Tap Water, 1980).
The combined teachings of Mayrl and Penterman, herein referred to as modified-Mayrl, are discussed above.
However, modified-Mayrl does not teach: the cells which are retained on the filter are recovered through back-flushing the filter using a liquid / culture medium. 
Goyal’s general disclosure is related to a method of concentrating bacteria from large volumes of tap water by passing the water through a filter and then eluting the bacteria by passing a small amount of Trypticase soy broth in the opposite direction of the influent flow  (see title and abstract). Note that passing Trypticase soy broth in the opposite direction of the influent flow reads on “back flushing” in the instant claims.
Regarding claims 16-17, Goyal teaches recovering bacteria caught in the filter by passing a small amount of Trypticase soy broth in the opposite direction of the influent flow (see abstract and p. 913 table 1). Goyal also teaches over 30% of the bacteria adsorbed onto the filter can be removed with this method (p. 914, table 4). Furthermore, Goyal taught the advantages of this method is that the number of recovered bacteria can be enumerated directly rather than estimated, the amount of medium needed is reduced tremendously, and the method can be scaled up to more than 20 liters of water (pp. 915 – 916, last paragraph of nd to last sentence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the filter method taught by Goyal in the detection method of modified-Mayrl. The ordinary artisan would have been motivated to do so is because Goyal teaches the number of recovered bacteria can be enumerated directly rather than estimated, the amount of medium needed is reduced tremendously, and this method can be used where the number of bacteria present is extremely low and undetectable by direct inoculation. In view of the teachings of modified-Mayrl and Goyal there would have been a reasonable expectation of success that using a backflush would enable recovery of bacteria and the ability to enumerate directly, reduce the amount of medium required, and enable a more sensitive test.

Conclusion
No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GREENWOOD whose telephone number is (571)272-8357.  The examiner can normally be reached on 7:30 - 5:00 Eastern, MON-THU.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (517) 272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/
Primary Examiner, Art Unit 1653

KEVIN GREENWOOD
Examiner, Art Unit 1657